Citation Nr: 0827836	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-38 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left hip 
disability as secondary to a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision of the Milwaukee, 
Wisconsin Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service treatment records reflect that on February 20, 
1964, the veteran reported that he fell on rocks during field 
exercises.  He suffered two lacerations to his right knee 
which were sutured.  He was placed on light duty for 1 week.  
The sutures were removed one week later.  There are no 
further complaints, findings, treatment, or diagnoses of a 
right knee disability during service.  On his separation 
examination, the veteran denied having any swollen or painful 
joints or a "trick or locked knee."  The physical 
examination did not indicate any specific abnormalities, but 
there were no "checks" in the boxes designated for 
"normal" or "abnormal" clinical findings.  

Post-service, in 1989, it was noted in private records that 
the veteran had osteoarthritis of the knees.  The veteran 
related that he had injured his right knee in service.  

A VA examination was conducted in November 2004, but the 
claims file was not reviewed.  The examiner opined that a 
right knee disability was not related to service.  The 
examiner indicated that with the similarity of degeneration 
of both knee and of both hips and the 20+ year lapse of 
medical workup from the time of discharge, it was not at 
least as likely as not that the right hip was related to the 
inservice trauma.  

Thereafter, the veteran submitted lay evidence which 
indicated that he had experienced knee problems since service 
as well as two medical opinions dated in January 2006 from 
Drs. J.A.K. and S.J.B. which stated that current right knee 
disability was related to inservice trauma.  The veteran 
apparently provided his own history to the physicians.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

In this case, the Board finds that the veteran should be 
afforded another VA examination.  Based on a review of the 
claims file to include the lay and medical evidence, the 
examiner should opine as to whether right knee arthritis is 
related to service and whether it was manifest within one 
year of service.  If so, the examiner should also opine as to 
whether left hip disability is proximately due to, or the 
result of, or aggravated by the right knee disability.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the veteran 
should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be sent a letter 
complying with Dingess/Hartman, supra.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of right knee arthritis.  The 
examiner should review the claims folder 
prior to examination.  The examiner 
should opine as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that right 
knee arthritis is related to service.  
The examiner should also opine whether 
arthritis was manifest within one year of 
service.  The examiner should address the 
November 2004 VA opinion and the two 
private medical opinions dated in January 
2006 from Drs. J.A.K. and S.J.B.

If the examiner determines that right 
knee arthritis is etiologically related 
to service, the examiner should also 
state the medical probabilities (less 
likely than not; at least as likely as 
not; or more likely than not) that any 
current left hip disability is 
proximately due to, or the result of, 
right knee arthritis.  The examiner 
should also opine as to the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current left hip 
disability is permanently aggravated by 
the veteran's right knee arthritis, i.e, 
that there has been a permanent increase 
in disability which is not due to the 
natural progress of the disease.  The 
examiner should note that aggravation 
means a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.  The examiner should provide a 
complete rationale for all opinions 
expressed and conclusions reached.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).




